Citation Nr: 0335897	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  96-03 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel






REMAND

On August 6, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The Board intends to consider the 
following legal authority that was not 
considered by the agency of original 
jurisdiction:  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (VCAA).  Please send a 
Rule 903(c) 60-day letter to the veteran 
and his representative, enclosing a copy 
of the above legal authority.  
Specifically, they need to be given 
notice of the new notification 
requirements and development procedures 
contained in section 3 and 4 of the VCAA 
(codified as amended at 38 U.S.C.A. § §  
5102, 5103, 5103A, and 5107).

2.  Send the veteran (and his 
representative) a letter informing them 
that the veteran is being given an 
opportunity to supplement the record on 
appeal with relevant evidence.  Ask the 
veteran to provide a list of those who 
have treated him for his service-
connected disabilities since March 1999.  
Provide the veteran with release forms 
and ask that a copy be signed and 
returned for each non-VA health care 
provider identified.  When the veteran 
responds to the above request for 
information, and with the necessary 
authorization, obtain the medical records 
from each health care provider identified 
as well as records, if any, of his 
participation in the VA Vocational 
Rehabilitation Program since December 
1999.

3.  Obtain from the Social Security 
Administration a copy of any disability 
determination it has made for the veteran 
and a copy of the record upon which any 
such determination was based, including 
all pertinent medical records.

4.  After associating with the claims 
file all evidence obtained in connection 
with the above development, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination by an 
examiner who has not previously seen the 
veteran.  Any diagnostic testing 
indicated should be accomplished prior to 
this examination to include, if deemed 
necessary by the veteran's psychiatric 
examiner, an MRI of the veteran's brain 
to rule out other etiologies that may be 
responsible for his cognitive problems 
and the neuropsychological testing 
recommended by the veteran's VA examiner 
in May 2000.  It is imperative that the 
examining physician review the evidence 
in the veteran's claims file in 
connection with the examination and on 
examination, ascertain the current 
severity of the service-connected 
disorder.  The examiner should be 
requested to provide an opinion as to 
whether, notwithstanding the veteran's 
age and any non-service-connected 
disabilities, it is at least as likely as 
not that his schizophrenia (either alone 
or in concert with his service-connected 
left leg disability) renders him unable 
to obtain or retain substantially gainful 
employment.  The physician must set forth 
the rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a typewritten 
report. 

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



